           Case 1:17-cv-00775-KG-SCY Document 78 Filed 08/27/20 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

JESSE ROMERO, on behalf of himself
and all others similarly situated,

           Plaintiff,

vs.                                                            No. CV 17-775 KG/SCY


TITLEMAX OF NEW MEXICO, INC.,
TMX FINANCE, LLC, and TRACY YOUNG,

           Defendants.


                        ORDER DENYING MOTION TO STRIKE JURY DEMAND

           This matter is before the Court on Defendant TitleMax of New Mexico, Inc.’s Motion to

Strike Plaintiff’s Jury Demand, filed August 4, 2017. (Doc. 11). Plaintiff filed a response to the

Motion to Strike on September 8, 2017, and Defendant filed a reply on September 29, 2017.

(Docs. 24 and 39). Having considered the parties’ briefing, the record of the case, and the

applicable law, the Court denies Defendant’s Motion to Strike Jury Demand.

      I.       Background

           This case involves allegations that Defendants’ title loan practices violate New Mexico’s

Unfair Practices Act, NMSA § 57-12-3, and are procedurally and substantively unconscionable.

(Doc. 21) (Amended Complaint). Plaintiff’s claims arise from three loans he took out on July

19, 2016, August 4, 2016, and May 15, 2017. (Doc. 9). On May 2, 2018, the Court granted

TitleMax’s Motion to Compel Arbitration as to the first two loans. (Doc. 56). TitleMax

appealed that decision and, on February 5, 2019, the Tenth Circuit Court of Appeals affirmed the

Court’s order compelling arbitration for loans one and two. (Doc. 72). Consequently, the Court
         Case 1:17-cv-00775-KG-SCY Document 78 Filed 08/27/20 Page 2 of 8




stayed this case pending arbitration of the first two loans. (Doc. 71). On November 11, 2019,

the Honorable John A. Darden, Arbitrator, issued a decision finding the loans did not violate the

New Mexico Unfair Practices Act and were not unconscionable, and he dismissed Plaintiff’s

claims as to the first and second loan agreements. (Doc. 73). Accordingly, this case is ready to

proceed as to Plaintiff’s third loan, and Defendant’s Motion to Strike Jury Demand is now ready

for ruling. See (Doc. 74) (parties’ Joint Status Report).

         In its Motion, Defendant argues Plaintiff’s jury demand must be stricken because

Plaintiff signed and executed valid and enforceable jury trial waivers in entering into the loan

agreements. (Doc. 11). Plaintiff responds that the jury waivers are unenforceable and that he

opted out of the jury trial waiver that was part of the third loan. (Doc. 24).

   II.      Discussion

         The right to a jury trial in the federal courts, including in actions based on diversity

jurisdiction, is governed by federal law. Simler v. Conner, 372 U.S. 221, 221-22 (1963); Simplot

v. Chevron Pipeline Co., 563 F.3d 1102, 1115 (10th Cir. 2009). “In Suits at common law ... the

right of trial by jury shall be preserved ... .” U.S. Const. amend. VII. “[A]s the right of jury trial

is fundamental, courts indulge every reasonable presumption against waiver.” Aetna Ins. Co. v.

Kennedy, 301 U.S. 389, 393 (1937). However, “[a]greements waiving the right to trial by jury

are neither illegal nor contrary to public policy.” Telum, Inc. v. E.F. Hutton Credit Corp., 859

F.2d 835, 837 (10th Cir. 1988) (citation omitted).

         In determining whether to apply a jury trial waiver, courts must determine whether the

waiver was voluntary and knowing by weighing factors such as: “(1) whether there was a gross

disparity in bargaining power between the parties; (2) the business or professional experience of

the party opposing the waiver; (3) whether the opposing party had an opportunity to negotiate


                                                    2
       Case 1:17-cv-00775-KG-SCY Document 78 Filed 08/27/20 Page 3 of 8




contract terms; and (4) whether the clause containing the waiver was inconspicuous.” Phoenix

Leasing Inc. v. Sure Broad., Inc., 843 F.Supp. 1379, 1384 (D. Nev. 1994) (citation omitted); see

also Telum, 859 F.2d at 837 (considering whether waiver was conspicuous and if there was a

gross disparity in bargaining power between the parties); Bevill Co. v. Sprint/United Mgmt. Co.,

304 Fed. Appx. 674, 682-83 (10th Cir. 2008) (same); Avalon Medical Group II, LLC v. LPP

Mortgage, Ltd., 2013 WL 12138870 (D.N.M.) (applying Phoenix factors in considering jury trial

waiver applicability); Tara Woods Ltd. v. Fannie Mae, 2010 WL 1529459, at *1 (D. Colo.)

(unpublished decision) (considering Phoenix factors along with whether party opposing

enforcement of waiver was represented by counsel when contract was signed); Boyd v. U.S. Bank

Nat’l Ass’n, 2007 WL 2822518, at *18 (D. Kan.) (applying Phoenix factors).

       The Tenth Circuit has not decided which party has the burden of demonstrating whether a

contractual jury waiver was knowing and voluntary. Husley v. West, 966 F.2d 579, 581-82 (10th

Cir. 1992) (recognizing circuit split but declining to address the question of which party has

burden to establish valid waiver). However, district courts within the Tenth Circuit, including

this Court, have generally placed the burden of showing that the waiver was knowing and

voluntary on the party seeking to enforce the waiver. See, e.g., Avalon Medical Group, 2013 WL

12138870, at *3; Hitachi Capital Am. Corp. v. Shiloh Imaging Ctr., LLC, 2012 WL 876778, at

*1 (W.D. Okla.); Pinstripe, Inc. v. Manpower, Inc., 2009 WL 1457704, at *2 (N.D. Okla.); Boyd,

2007 WL 2822518, at *18 (D. Kan.); PostNet Int’l Franchise Corp. v. Amercis Int’l, Inc., 2006

WL 1775599, at *1 (D. Colo.). Based on the persuasive reasoning of these cases, and because

the presumption is against waiver of the right to jury trial, the Court will require Defendant to

establish a knowing and voluntary jury trial waiver.




                                                 3
       Case 1:17-cv-00775-KG-SCY Document 78 Filed 08/27/20 Page 4 of 8




       On page 3 of the May 15, 2017, loan agreement, under a section titled “WAIVER OF

RIGHT TO TRIAL BY JURY,” the agreement states the parties “KNOWINGLY AND

VOLUNTARILY WAIVE ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF

LITIGATION ARISING OUT OF OR RELATED DIRECTLY OR INDIRECTLY TO …

THIS AGREEMENT [AND] THE LOAN THAT IS THE SUBJECT OF THIS

AGREEMENT.” (Doc. 11-1) at 3.1 The agreement further states that “THIS JURY TRIAL

WAIVER WILL NOT CHANGE ANY ARBITRATION CLAUSE TO WHICH YOU AND

WE ARE SUBJECT, WHICH CONTAINS ITS OWN SEPARATE JURY TRIAL

WAIVER.” Id.

       The next section of the agreement, titled “JURY TRIAL WAIVER AND

ARBITRATION CLAUSE,” contains the parties’ agreement to arbitrate, and explains the

customer may opt out of this clause if done so in writing within 60 days. Id. In addition, on

page 5 the agreement states in bold letters: “You further acknowledge that you have read,

understand, and agree to all of the terms of this Loan Agreement, including the ‘Waiver of

Jury Trial and Arbitration Provision’ above.” Id. at 5. Finally, just above where Plaintiff

signed the agreement, it states “You acknowledge that you have read, understand, and agree

to all of the terms of this Loan Agreement, including the Waiver of Jury Trial and

Arbitration Provision.” Id.

       Defendant argues the jury trial waiver in this agreement is clear and unambiguous, it was

placed conspicuously in the loan agreement, there is no gross disparity in bargaining power

between Plaintiff and Defendant, and the waiver is “fair and even handed” because it applies



1
 As explained, the third loan agreement is the only remaining agreement in this case as the other
two agreements were subject to arbitration agreements.

                                                4
       Case 1:17-cv-00775-KG-SCY Document 78 Filed 08/27/20 Page 5 of 8




equally to Plaintiff and Defendant. (Doc. 11) at 6-9. Plaintiff, however, states he opted out of

the jury trial and arbitration agreement in writing on May 22, 2017. (Doc. 24) at 12; (Doc. 11-4).

In addition, Plaintiff argues there is a gross disparity between the bargaining power of the

parties, Plaintiff lacked business and professional experience relevant to understanding the

significance of the waiver (and was not represented by counsel until after he signed the loan),

and Plaintiff had no opportunity to negotiate the terms of the agreement. Id. at 4-10. Plaintiff

also disputes that the waiver is unambiguous. Id. at 10-12.

       First, the Court agrees that Plaintiff properly opted out of the jury trial waiver in the May

15, 2017, loan agreement by sending a letter to Defendant on May 22, 2017, stating Plaintiff “is

hereby exercising his right to timely ‘opt out’ of the Jury Trial Waiver and Arbitration Clause.”

(Doc. 11-4). Earlier in this case, the Court held that Plaintiff properly exercised his right to opt

out of the third loan agreement’s arbitration clause and denied Defendant’s Motion to Compel

Arbitration as to that agreement. See (Docs. 56, 64, and 72). Accordingly, the Court concludes

that Plaintiff opted out of the Jury Trial Waiver and Arbitration Clause pursuant to the terms of

the contract, so the jury trial waiver does not apply.

       Defendant, however, argues Plaintiff only opted out of jury waiver associated with the

arbitration agreement, but did not opt out of the “free standing jury waiver.” (Doc. 39) at 1, 7.

Defendant explains that the waiver clause on page three of the loan agreement “compels

customers to waive their Seventh Amendment right to a jury on substantive causes of action,”

while “[t]he separate waiver clause at page five of the Loan Agreement compels waiver of the

customer’s statutory right to a jury—conferred by [the Federal Arbitration Act], on issues of fact

relating solely to making the arbitration agreement.” Id. at 7. Therefore, Defendant argues,




                                                  5
       Case 1:17-cv-00775-KG-SCY Document 78 Filed 08/27/20 Page 6 of 8




Plaintiff only opted out of the waiver of “his right to a jury to resolve issues of fact related to the

making of the arbitration agreement itself.” Id. at 9.

        It is not clear that the jury trial waiver Plaintiff opted out of only applies to claims

brought under the Federal Arbitration Act (FAA). The loan agreement states that the FAA

governs the “Waiver of Jury Trial and Arbitration Provision,” and New Mexico law governs the

rest of the agreement. Even so, nowhere in the agreement is it made clear that the opt out

provision is limited to issues “relating solely to making the arbitration agreement” as Defendant

avers. Id. at 7; see (Doc. 11-1) at 3. Instead, the “Jury Trial Waiver and Arbitration Clause”

states that it covers “all claims related to your application, this Agreement, the Vehicle, the Loan,

any Other Loan or your relationship with us.” (Doc. 11-1) at 3. Importantly, the agreement

instructs customers on how to opt out of the “Jury Trial Waiver and Arbitration Clause” without

any distinction made about a separate jury trial waiver that would remain in place if the opt out

provision is exercised. In addition, the agreement explains that the “jury trial waiver will not

change any arbitration clause,” but does not state the inverse, i.e., that the arbitration clause will

not change the jury trial waiver. Id.

        For these reasons, the Court concludes that Plaintiff properly opted out of the jury trial

waiver. Alternatively, even if Plaintiff did not opt out of the jury trial waiver, the Phoenix

factors weigh in favor of finding the waiver was not knowing and voluntary. First, while the

provisions in the agreement pertaining to jury trial waiver are conspicuous, they nonetheless are

ambiguous because it is not clear there are two jury trial waiver provisions or that customers are

only able to opt out of one of those provisions. Therefore, this factor weighs in favor of finding

the waiver was not knowing and voluntary. See, e.g., Bevill Co. v. Sprint/United Mgmt. Co.,

2006 WL 2921006, at *1 (D. Kan.) (finding jury waiver knowing and voluntary because


                                                   6
       Case 1:17-cv-00775-KG-SCY Document 78 Filed 08/27/20 Page 7 of 8




waiver’s “language is unambiguous and understandable”); Allyn v. Western United Life

Assurance Co., 347 F.Supp.2d 1246, 1252-53 (M.D. Fla. 2004) (finding waiver provision

knowing and voluntary in part because it contained straightforward, understandable language);

Wells Fargo Bank, N.A. v. CCC Atlantic, LLC, 2013 WL 12147688, at *3 (D.N.J.) (explaining

jury waiver must be “clear, conspicuous and unambiguous”).

       Second, the terms of the agreement demonstrate a gross disparity in bargaining power

between Plaintiff and Defendant. Plaintiff’s loan was for $1,940.44 at an annual interest rate of

144.4116%, and obligated Plaintiff to risk his vehicle’s title and to pay $4,056.09 in interest

alone over three years. Defendant asserts that Plaintiff’s execution of three loan agreements with

Defendant demonstrates there was no gross disparity of bargaining power. This argument,

however, does not address the different levels of sophistication and leverage between the two

parties. Accordingly, the Court finds this factor indicates the waiver was not knowing and

voluntary. See, e.g., Avants v. Prospect Mortg., LLC, 987 F.Supp.2d 1218, 1223-24 (D.N.M.

2013) (explaining employer “held all the cards” regarding employment contract “because it was

the one who conditioned employment on agreeing to a bench trial to settle any employment

disputes”); cf. Phoenix, 843 F. Supp. at 1384-85 (finding no gross bargaining power disparity

because party opposing waiver was “experienced, professional and sophisticated in business

dealings”); Boyd, 2007 WL 2822518, at *63-65 (finding no gross disparity in bargaining power

because party opposing waiver had business degree and specialized experience in finance).

       Third, Defendant argues Plaintiff was a sophisticated and experienced borrower because

he exercised the right to opt out of the jury trial waiver and arbitration provision. (Doc. 11) at 8.

To the contrary, Plaintiff did not exercise his right to opt out until he obtained counsel after

signing the third loan. Indeed, Plaintiff was required to arbitrate his claims related to the first


                                                   7
          Case 1:17-cv-00775-KG-SCY Document 78 Filed 08/27/20 Page 8 of 8




two loans because he failed to exercise the opt-out provisions of those agreements. In addition,

regarding the fourth Phoenix factor, there is no evidence that Plaintiff had the ability to negotiate

the contract terms. Therefore, the third and fourth factors also weigh in favor of finding the

waiver was not knowing and voluntary. See Transcontinental Gas Pipe Line Co., LLC v. Kibby

Welding, LLC, 2019 WL 3754211, at *6 (N.D. Okla.) (finding jury trial waiver not knowing and

voluntary in part because no evidence offered that party seeking to enforce waiver “would have

been willing to negotiate about any of the terms”); Serrano v. Globe Energy Svc., LLC, 2016 WL

7616716, at *8 (W.D. Tex.) (finding jury trial waiver not knowing and voluntary where no

evidence presented that plaintiff had ability to negotiate contract terms or that his “background

prepared him to understand the significance of the jury trial waiver,” and plaintiff was not

represented by counsel when he agreed to waive right to jury trial).

   III.      Conclusion

          Based on the foregoing, and keeping in mind that “the right of jury trial is fundamental”

and “courts indulge every reasonable presumption against waiver,” Aetna Ins. Co., 301 U.S. at

393, the Court concludes Plaintiff exercised his right to opt out of the jury trial waiver in the

May 15, 2017, loan agreement. Additionally, if Plaintiff did not opt out of the waiver, Defendant

has not demonstrated Plaintiff’s waiver of his right to a jury trial was knowing and voluntary.

          IT IS THEREFORE ORDERED that Defendant’s Motion to Strike Jury Demand, (Doc.

33), is denied.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE



                                                   8
